LETTS, Chief Judge, concurring specially;
I wish I could dissent, but I must reluctantly concur with the majority. Having studied the pleadings, it occurs to me that the petitioner belongs exactly where Judge Reasbeck has put him — in jail. However, if the petitioner is to be sent to jail, he must have a criminal trial, be convicted and sentenced. Until then, whether we like it or not, the Constitution prohibits him from being imprisoned for debt.
It is true that a trial judge may incarcerate someone for contempt, but that is not what has occurred here. Instead the petitioner has been imprisoned for failing to *1160turn over $83,024.79 and he is to stay there until he produces same. Assuming that the petitioner may have stolen this sum and then dissipated his ill gotten gains, he still cannot remain in jail forever without a trial.